Citation Nr: 1400284	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  06-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1985 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 10 percent disabling effective December 1, 2005.  In a July 2006 decision, the Newark, New Jersey, RO granted an increased 30 percent evaluation effective the date of service connection.  The Veteran has indicated this award does not satisfy his appeal, and he continues to seek a yet-higher evaluation.

The claim was previously before the Board in April 2010 and June 2012; it was remanded for further development both times.  All remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  As the law requires that the VLJ who conducted the hearing participate in any adjudication, the Veteran was afforded an opportunity for a new hearing.  Such was conducted before the undersigned in September 2013.  Transcripts of both hearings are associated with the claims file.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently unemployed, and this is alleged to be due to PTSD.  The TDIU issue is therefore inferred as part of the appellate matter.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran was most recently examined for PTSD in June 2010; he has credibly and competently alleged worsening of his symptoms since that time.  Treatment records associated with the claims file since June 2010 are insufficient to allow proper adjudication of the claim, and remand for updated examination findings is required.

Additionally, appropriate steps to secure updated private and VA treatment records, to include those from the local Vet Center, should be undertaken.  To that end, the Board notes that the Veteran has not responded to prior requests for records from, or a release for, a private psychologist, Dr. Evers.  On remand, another opportunity to provide these highly relevant records for review should be provided the Veteran.

Finally, as is discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A finding of TDIU is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  Other factors to be considered include educational achievement, employment history, and vocational training.  38 C.F.R. § 4.16(b).

To ensure that all relevant factors are identified and considered, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and should be provided notice of the requirements for substantiating a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Notice must include:

a)  A request for a completed VA Form 21-8940; and.  Upon receipt of such, VA must take any appropriate development action, to include contacting past and present employers.

b)  A request for a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers, to include Dr. E and the Trenton Vet Center.  

Upon receipt of such, VA must take any appropriate development action, to include contacting past and present employers and private health care providers, to secure relevant records.  The Veteran should be informed that in the alternative he may provide copies of records himself.

2.   Associate with the claims file complete VA treatment records from the medical center in East Orange, New Jersey, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of September 2007 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  AFTER COMPLETION OF THE ABOVE, schedule the Veteran for PTSD review examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must describe in detail the manifestations and functional impacts of PTSD since June 2010.  The examiner must, for the entirety of the appeal period, address the impact of PTSD on the Veteran's occupational functioning, to include his ability to obtain or retain employment.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


